Citation Nr: 1410954	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from September 25, 2006, and in excess of 50 percent from May 15, 2012, for service-connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a compensable initial disability rating for bilateral cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which established service connection for PTSD and bilateral cataracts.

By an April 2012 Board action, the claims were remanded for further evidentiary development.  By a November 2012 decision, the Appeals Management Center (AMC) increased the disability rating assigned to the service-connected PTSD with depression to 50 percent, effective May 15, 2012.  

The Veteran has not expressed satisfaction with the increased disability rating for the PTSD with depression.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  Throughout the entire claim period, the Veteran's psychiatric disability has been manifested by panic attacks, impaired long term memory, depression, sleep impairment, intrusive thoughts, irritability, disturbances of mood and motivation, and difficulty in establishing and maintain effective work and social relationships.  

2.  There has been no evidence of obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; illogical, obscure, or irrelevant speech; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

3.  Impairment of vision is not due to the Veteran's service-connected cataracts.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD with depression have been met from September 25, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.13, 4.130, DC 9411 (2013).

3.  The criteria for a compensable disability rating for bilateral cataracts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, DC 6028 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claims for increased initial ratings for his service-connected PTSD with depression and bilateral cataracts are "downstream" issues in that they arose from initial grants of service connection.  Prior to the July 2007 rating decision, the RO issued a letter dated in October 2006 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the July 2007 rating action, the RO granted service connection for bilateral cataracts and assigned a noncompensable disability rating; service connection for PTSD with depression was also granted and was evaluated as 30 percent disabling.  As indicated above, in a November 2012 decision, the AMC increased the disability rating to 50 percent, effective May 15, 2012.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured multiple examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Pursuant to the April 2012 remand, VA examinations were obtained in May 2012 with respect to the pending claims.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent evaluation for his PTSD with depression from September 25, 2006, and a 50 percent evaluation from May 15, 2012, the date of the most recent VA examination.  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the entire claim period.  Thus, a staged rating is not appropriate for the Veteran's service-connected PTSD.  As to the service-connected cataracts, the RO assigned a noncompensable (zero percent) evaluation from September 25, 2006.  As will be discussed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted as to the bilateral cataracts.


PTSD with Depression

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 60 as determined by VA examiners and treatment providers.  These scores are indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his PTSD with depression from September 25, 2006 and in excess of 50 percent from May 15, 2012.  After having reviewed the record, and for reasons explained below, the Board concludes that a 50 percent disability rating, but no higher, is warranted under the schedular criteria for entire claim period.

The Veteran was afforded a VA psychological examination in May 2007 at which time the examiner documented the Veteran's current symptoms of depression, sleep disruptions including nightmares, hypervigilance, increased irritability, avoidance, and flashbacks.  The Veteran stated that he feels "jumpy."  The examiner stated that the Veteran was well-oriented and his concentration and memory were normal.  The examiner indicated that the Veteran's speech was non-pressured and voice was "clearly audible."  However, he noted "the occasional paraphasia and/or slurring of words from time to time."  The Veteran's thought processes "seemed linear and logical and there was no evidence of any delusions or hallucinations."  He admitted to some passive thoughts of suicide, but denied any past attempts or current intent.  The examiner also noted that the Veteran had a history of assaulting a supervisor.  The Veteran reported that he likes to fish, hunt, and go to dances with his wife.  A GAF of 60 was assigned.  The examiner noted that this GAF "reflects a moderate degree of impairment as related to social/occupational functioning."

VA treatment records dated in January 2007 show the Veteran's report of nightmares, flashbacks, and depression.  The Veteran stated that he was working again after retiring three years earlier.  He stated that he was "somewhat dissatisfied with his family relationships" and he had not had a close confidante since his sister passed away.  The Veteran further acknowledged suicidal ideation during the times "he feels depressed but did not have any plans, adamantly denied that he would ever harm himself."  A March 2007 VA treatment record shows that the Veteran reported that he was estranged from his two sons; one of his sons lives at home and they do not speak.

The Veteran was afforded a second VA examination in August 2009 at which time he reported that he last worked two years earlier and retired because "his legs could not take it."  He also reported that when he was working, he had difficulty "getting along with people," including his supervisor.  The Veteran and his wife had been married for 41 years; the Veteran described their relationship as "okay" and stated that they got along pretty well.  He stated that his relationships with his two adult sons were "not very good."  The Veteran stated that he has a relationship with his aunt, uncle, and wife's cousin.  He reported that there was nothing that he really enjoys doing; however his wife indicated that he likes to fish, hunt, and work around the house.  The Veteran reported that he has friends he tries to see once a month or every six weeks.  He and his wife go out approximately every Saturday night to dance and enjoy socializing and singing with the band members.  In addition, the Veteran and his wife vacationed in Florida last month.

The August 2009 VA examiner noted that the Veteran became tearful when discussing his trauma, but was generally pleasant.  His mood was euthymic and his affect was congruent and appropriate with his mood.  No signs of delusions or hallucinations were indicated.  The Veteran endorsed panic attacks, occasionally but not often.  He stated that his level of interest in things was low, although he did indicate that he enjoys rabbit hunting and watching women.  He stated that he is irritable all the time.  The Veteran also endorsed disrupted sleep, hypervigilance, exaggerated startle response, mood fluctuations, avoidance, and depression.  He stated that he has no current suicidal ideation.  A GAF of 60 was assigned.  The examiner concluded that "currently the Veteran's symptoms are having a mild to moderate impact on social and occupational functioning."

In an April 2011 statement, the Veteran's spouse reported that the Veteran exhibits a "very depressed mood" at least two days a week and takes no interest in life or anything around him.  She further stated that the Veteran regularly indicates that he has no reason to live.

The Veteran was afforded a VA examination in January 2012; however the Board notes that the Veteran's claims file was not reviewed in conjunction with the evaluation.  Based upon the currently exhibited symptoms, the VA examiner described the Veteran's "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported that his social life has changed little in the past five years.  He stated that he prefers to isolate himself and mainly spends time at home or with a few relatives.  He stated that he frequently becomes angry with his relatives and must leave in order to settle down.  He and his wife go dancing every six weeks.  The Veteran's wife reported that he has become more irritable and less tolerant of other's imperfections in the past few years.  The Veteran indicated that he has little tolerance for his adult sons, who he believes behave like small children.  The Veteran endorsed the following symptoms:  avoidance; feelings of detachment/estrangement from others; difficulty falling/staying asleep; irritability; difficulty concentrating; hypervigilance; and exaggerated startle response.  He additionally reported depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's "impairments are mainly social in nature and seemed to have little impact on his occupational functioning over the years."  He further opined, "[i]t is unlikely that PTSD would impair the Veteran's ability to perform either physical or sedentary work currently."  A GAF of 55 was assigned.

Pursuant to the Board remand, the Veteran was afforded another VA examination in May 2012, at which time the examiner similarly noted that the Veteran exhibited "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported that he had been married for 44 years; he and his wife got along pretty well.  He stated that they continued to go dancing 1-2 times per month and also enjoyed fishing.  The Veteran noted that he likes to go rabbit hunting.  He indicated, however, that "a lot of his physical activity is limited due to health problems," but he also endorsed a general lack of interest in some activities.  The Veteran continued to report a difficult relationship with his adult sons.  He stated that "both of his children rarely talk to him because they always end up getting into arguments."  The Veteran reported no occupational changes since the prior examination.  He stated that he thinks people are "stupid," and most people get on his nerves, including his family.  He prefers to be alone.  He feels that he has calmed down over the years with regard to anger and fighting.  The Veteran stated that he was last in a fight about three or four years ago; although, he did report that he recently "blew up" at some people while playing a card game.  The Veteran endorsed daily intrusive thoughts and regular nightmares.  He rarely experiences flashbacks.  He also reported hypervigilance, increased irritability, outbursts of anger, and hypervigilance.  He stated that he used to have panic attacks when he was working, but has not experienced any recently.  He further endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  A GAF of 55 was assigned.  In a June 2012 addendum, the examiner stated that the claims file was received after submitting the examination.  Upon review of the claims file, no changes were made to the report.

Based on a review of the evidence, the Board concludes that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD from September 25, 2006.  Symptomatology warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating to 50 percent is warranted based on the Veteran's manifested symptomatology.  See 38 C.F.R. § 4.3 (2013).

The Board has considered the assignment of a rating in excess of 50 percent for the entire claim period, to include from May 15, 2012.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  In this matter, the findings of the multiple VA examination reports and VA treatment records throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members and exhibited an interest in activities outside of the home.  The Board recognizes that the Veteran endorsed suicidal ideation during the appeal period.  See, e.g., the VA examination report dated May 2007.  In addition, the May 2012 VA examiner noted that the Veteran exhibited impaired impulse control, such as unprovoked irritability with periods of violence.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  As noted above, it is undisputed that the Veteran has a history of suicidal ideation.  Nevertheless, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self as is contemplated for the assignment of a 100 percent disability rating.  Moreover, although the Veteran's mild memory problems are well documented in the record, there is no evidence of memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Veteran has not been employed since 2007.  However, the evidence of record does not show that his psychiatric disability has caused total occupational impairment.  The Veteran previously reported that he stopped working as a result of his worsening physical problems.  See the VA treatment record dated November 2008 and the VA psychological examination report dated August 2009.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time from September 25, 2006.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PTSD with depression warrants a 50 percent rating, but no higher, from September 25, 2006.

Cataracts

In this matter, the Veteran seeks an initial compensable disability rating for his service-connected bilateral cataracts.  After having reviewed the record, and for reasons explained in detail below, the Board concludes that a compensable disability rating is not warranted under the schedular criteria.

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008). Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2013).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.77 4.84, 4.84a (2008). 

Preoperative senile and other cataracts (excluding traumatic, which is DC 6027) are rated on impairment of vision.  38 C.F.R. § 4.84a, DC 6028.  Impairment of vision includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).

For visual acuity, § 4.75 states that funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after correction by glasses will be the basis of rating (except keratoconus).  If there is a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.

Impairment of central visual acuity is assessed by using table V; compensable impairment of 10 percent starts when the visual acuity is at least 20/50 in at least one eye.  38 C.F.R. § 4.84a, DC 6079, Table V.

For field vision, measurement is made when there is a disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  For muscle function, the measurement of muscle function will be undertaken only when the history and findings reflect disease or injury of the extrinsic muscles of the eye, or of the motor nerves supplying these muscles.  38 U.S.C.A. § 4 .77.

Here, the Veteran was afforded a VA examination in May 2007 at which time he complained of occasional itching in each eye and a mild foreign body sensation in his right eye.  He stated that his "visual acuity in his left eye had been bad for many, many years and this dated back to his childhood years."  His best corrected vision was 20/20 in the right eye and 20/200 in the left eye.  There was no evidence of visual field defect.  The examiner diagnosed the Veteran with early cataracts in each eye and noted that the cataracts did not require surgery.  The examiner further diagnosed the Veteran with probable amblyopia of the left eye, he explained, "[b]ased upon the patient's history, the patient has had extremely poor visual acuity [in the] left eye since childhood.  There is nothing that can be done for this condition."

On August 2008 VA examination, corrected visual acuity in the right eye was 20/25+2 and corrected visual acuity in the left eye was 20/100+1.  There was no indication of a visual field defect.  The examiner noted mild nuclear sclerosis cataracts in both eyes and opined that the Veteran's "cataracts have no functional limitations on employability."  

VA treatment records dated in March 2007 document the Veteran's history of long-standing amblyopia in the left eye.  The treatment provider documented corrected visual acuity of 20/20 in the right eye and 20/100 in the left eye.

The Veteran was afforded another VA examination in January 2012 at which time corrected visual acuity in the right eye was 20/40 or better and corrected visual acuity in the left eye was 20/100.  There was no visual field defect.  The examiner noted that the Veteran's visual acuity of the left eye was not impaired as a result of his service-connected cataracts, but rather his acuity was "reduced secondary to strabismic amblyopia which is a congenital condition and acuity has been stable."  

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2012 at which time the Veteran reviewed the claims file prior to rendering his conclusions.  Examination revealed that corrected visual acuity in the right eye was 20/40 or better and corrected visual acuity in the left eye was 20/70.  The examiner noted constriction of the visual field in the left eye.  The examiner additionally diagnosed the Veteran with one nuclear sclerosis.  With respect to the decreased visual acuity and constricted visual field in the left eye, the examiner indicated that "[t]his is due to a congenital condition called strabismic amblyopia.  This condition causes the left eye to turn in and it does not develop normal visual acuity or a normal (full) visual field due to the inward turning of the eye."  The examiner continued, "[t]he cataracts are equal in each eye and the right eye has normal visual acuity and normal visual field."  He explained, "[t]he type of visual field defect in the left eye is not consistent with a generalized depression that would be found in a visual field defect [caused] by a cataract and it would be seen in both eyes since the cataracts are equal in each eye."  The examiner concluded, "[i]n summary, there is no loss of visual acuity or visual field that can be contributed to the Veteran's service-connected cataracts."

In this case, the Veteran is in receipt of a noncompensable (zero percent) rating for cataracts.  The Board finds that a higher rating is not warranted at any time during the claim period.  VA examinations and treatment records dated throughout the period consistently show no problem with vision-either central acuity or visual fields-that is attributed to the cataracts.  Competent medical evidence of record demonstrates that the impairments the Veteran experiences are not due to the service-connected cataracts.  Accordingly, a compensable disability rating is not warranted.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability or cataract disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological and ophthalmological disabilities are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence as to his psychological and ophthalmological symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected PTSD with depression and/or bilateral cataracts.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

An initial disability rating of 50 percent for PTSD with depression is granted from September 25, 2006, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating for PTSD with depression in excess of 50 percent at any point during the claim period is denied.

Entitlement to a compensable initial evaluation for bilateral cataracts is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


